DETAILED ACTION
This is a first office action in response to application 16/767,584 filed on May 27, 2020 in which claims 21-37 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
Japanese Pat. Publ. No. 2003-326726 to Oba (“Oba”) has been recited in the Written Opinion of The International Search Authority for PCT/US2019/058006. It describes an inkjet printhead and an ink inspecting device configured to inspect the ejection of ink from the inkjet printhead. A circuit board comprising a CPU, a clock generator for generating an internal clock signal and a ROM storing testing data is attached to the print head. As result of supplying power to the CPU, the testing data and the internal clock signal are supplied to a print head driver circuit and ink is ejected according to the test data.
A machine translation of the Obi reference is submitted in the instant office action. The following citations to Oba refer to passages in the translated document.
U.S. Pat. No. 6,848,762 to King et al. (“King”) mentions a replaceable inkjet printhead.
U.S. Pat. No. 8,224,602 to Lory et al. describes a system and method for synchronizing otherwise independent oscillators internal to I2C Bus slave devices.


Indication of Allowed Subject Matter
Claims 21-37 are allowed.

Reasons for Allowance
Regarding independent claim 21, King discloses a replaceable print apparatus component (King, the replaceable ink reservoir 100 of Figs. 1-3 mentioned in column 2/lines 40-48: in one embodiment, the printhead 155 may be integral to the replaceable ink reservoir 100).
King is not explicit about the replaceable print apparatus component comprising an interface with the limitations claimed.
However, Oba describes a printhead (Oba: the inkjet head 10A of Fig. 8) comprising an interface to communicate with a print apparatus logic circuit (Oba, Fig. 8 and paragraph [0054]: the external circuit 120 is external to the detachably mounted inkjet head 10 and interfaces the inkjet head with the printer), and at least one logic circuit (Oba, Fig. 8: wiring board 40A) configured to: 
receive a request to replace an internal clock signal from an internal clock generator of the logic circuitry package with an external test clock signal (Oba, Fig. 8 and paragraph [0063]: the changeover switch 130A switches the connection between the microcomputer 100A and the drive circuit 42 and the connection between the external circuit 42; specifically, the changeover switch 130A switches between the external clock signal 121 and the internal clock signal 151).
However, King and Oba do not describe or make obvious the request to replace the internal clock signal with an external test clock signal being received via the interface. 

Independent claim 11 are allowable for reasons similar to those used to reject claim 21. 
Claims 22-30 and 32-37 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PAUL F PAYER/Primary Examiner, Art Unit 2674